BLODGETT, District Judge,
charged the jury:
1. That if they believed from the evidence that the note was obtained from defendant by the threat of plaintiff to interfere and defeat defendant’s proposed compromise unless defendant would give plaintiff this note as a bonus to him, then said note was void in the hands of plaintiff as against defendant.
2. That, it being conceded by the counsel for plaintiff that ’a secret agreement to pay Peake, Opdyke & Co., a larger sum than was to be paid other creditors, as a condition of their accepting the compromise, would be void, the same principle should apply to their agent; and that, if they believed from the evidence that it was expected or understood between plaintiff and defendant, that plaintiff was not to disclose to other creditors the fact that he was specially retained by defendant, but was to urge the compromise on the ground of the general interest of all the creditors, and that it was all defendant was able to pay, and thereby give other creditors to understand that he was only acting in the interest of creditors, any promise by- defendant to pay plaintiff for such services would be void, because of its tendency to mislead other creditors.
3.That it is the policy of the law to discourage all acts whereby one creditor obtains any advantage over another in the distribution of a debtor’s assets; that if they believed plaintiff was, by his agreement with his firm, authorized to accept compensation from debtors for securing compromises in which the firm, upon certain conditions, were to share, the result of such an arrangement might be to give his firm an undue preference and advantage over other creditors, and no contract to that end between plaintiff and a debtor should be enforced in a court of justice.
Verdict for defendant.